t c memo united_states tax_court james a matthews petitioner v commissioner of internal revenue respondent superior products sales inc v commissioner of internal revenue respondent docket nos filed date harris h barnes iii for petitioners john f driscoll for respondent memorandum opinion wells judge these consolidated cases hereinafter referred to as the instant case are presently before the court on cross-motions for summary_judgment pursuant to rule the instant case arises from petitions for judicial review of failure to abate interest under sec_6404 and rule the principal issue for decision is whether respondent’s disallowance of interest abatement as to each petitioner represents an abuse_of_discretion background the record consists primarily of the parties’ pleadings their respective cross-motions for summary_judgment various responses declarations and memoranda in support of or opposition to the motions as applicable and the transcript of a hearing held on the motions additionally at the hearing the parties filed a stipulation of facts and accompanying exhibits for purposes of deciding the instant motions the stipulations of fact are incorporated in this opinion by reference petitioner james a matthews mr matthews resided in mississippi at the time of filing the petition petitioner superior products sales inc superior is a corporation formed under the laws of mississippi having an address in tupelo mississippi at the time of filing the petition herein for all tax periods ending in through mr matthews was the majority shareholder and controlling officer unless otherwise indicated section and code references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure of superior a c_corporation under the code superior is a manufacturing enterprise engaged in the fabrication of polyurethane foam and related products for use in furniture during the early to mid 1990s mount vernon foam sales inc mount vernon was a customer of superior superior filed forms u s_corporation income_tax return for the taxable years ended date tye and date tye on or about date and date respectively mr matthews filed form sec_1040 u s individual_income_tax_return for the taxable years and through on april of each of the succeeding years mr matthews likewise filed a form_1040 for the taxable_year but the record is ambiguous as to whether that return was filed on april or date superior’s tye was selected by the internal_revenue_service irs for civil examination on date the revenue_agent assigned to conduct the examination sent to superior an initial appointment letter scheduling a meeting for date that meeting was conducted as scheduled and the revenue_agent thereafter engaged in review of corporate records and additional discussions with representatives throughout august and date in early date the examination was expanded to include superior’s tye and on date written notice to that effect was sent to superior the revenue_agent also began at that time to explore the possibility of extending the examination to include mr matthews’s and taxable years after additional research the revenue_agent on date first contacted mr matthews in writing regarding examination of his and tax years scheduling an initial appointment for date and requesting that various documents be produced during date the revenue_agent conducted interviews and discussions with appropriate third parties including representatives of mount vernon during late date the irs examination_division formally made a referral for additional investigation to the irs criminal_investigation_division with respect to superior’s tye and tye and mr matthews’s and tax years the referral_report cited unreported cash sales to mount vernon from which mr matthews diverted the funds for personal_use the irs criminal_investigation_division accepted the referral and a special_agent from that division was assigned to conduct the investigation in accordance with irs administrative procedures the civil examination activity was generally suspended because of the criminal_referral although a revenue_agent continued to provide a minor amount of supportive administrative activity in coordination with the special_agent during its course the criminal investigation was expanded to include superior’s taxable_year ended date tye and mr matthews’s taxable_year criminal prosecution referrals were made by the irs to the u s department of justice during late august or early september of the irs recommended the prosecution of multiple counts under sec_7206 and as well as u s c sec_371 arising from the preparation and filing of superior’s corporate_income_tax returns for tye and tye on date a waiver of indictment and a criminal information were filed against mr matthews in the u s district_court for the northern district of mississippi in connection with his involvement in the preparation and filing of superior’s corporate_income_tax returns for tye and tye during date mr matthews pleaded guilty to one count charging him with violation of sec_7206 in regard to filing superior’s income_tax return for tye the criminal_fraud charge was premised on the unreported cash sales by superior to mount vernon mr matthews’s sentencing was scheduled for date during date mr matthews also expressed a desire to resolve before his scheduled sentencing certain civil aspects arising from the criminal prosecution in response to mr matthews’s expressed wishes an assigned irs revenue_agent was authorized to work with superior and mr matthews in an attempt to resolve relevant civil aspects relating to the taxable years of each ending in through even though the criminal aspects of those years were not yet formally resolved on date the revenue_agent met with representatives for petitioners and provided them with an information_document_request idr asking for additional information necessary to conduct the examination the idr set a response date of date on or about date the revenue_agent formally requested approval from appropriate irs examination_division personnel to expand the examination to include superior’s taxable years ending date through tye tye and tye respectively and mr matthews’s through taxable years on the basis of information developed by the revenue_agent the extension was approved on date the revenue_agent faxed to petitioners’ representatives proposed computations reflecting the impact of pertinent unreported income on superior’s tye through contemporaneously the revenue_agent discussed with the representatives the fact that the unreported income amounts would flow through to mr matthews as dividends the facsimile transmission was the first written contact by the irs with either superior or mr matthews that dealt with their through periods in response petitioners’ representatives called on date to advise the revenue_agent that petitioners disagreed with certain of the computations did not wish to discuss years prior to and would not be providing any further information similarly on date the representatives advised the revenue_agent that no further information would be provided in compliance with idrs during the week of date the revenue_agent made several telephone calls to petitioners’ representatives in an attempt to arrange a meeting that was eventually held on date at that time the revenue_agent served a summons or summonses for additional information with a response date of date petitioners responded to the summons es with a letter dated date communicating an intent to supply only a portion of the materials requested and claiming that a significant percentage were protected by privilege doctrines or were no longer available meanwhile mr matthews was sentenced on date by letter dated date the u s department of justice advised the irs that it was closing its files on the criminal aspects of the superior and matthews cases throughout july and date the revenue_agent and representatives of petitioners continued to communicate with respect to the summoned information and possible enforcement on date the revenue_agent received a letter dated date from petitioners’ counsel indicating that petitioners had supplied all that they were able or willing to produce and suggesting that the revenue_agent prepare and provide computations based upon the available information the parties would then be in a position to determine whether any agreement could be reached as to acceptable amounts of tax_liabilities owed by facsimile transmittal dated date the revenue_agent responded with a letter and computations reflecting liabilities for mr matthews for years through during september and date the revenue_agent had frequent and ongoing communications with representatives of petitioners seeking to arrive at appropriate tax computation figures for both superior and mr matthews that would be acceptable to all parties these communications included additional records petitioners provided under cover of a date letter and with the understanding that the enclosed computations were acceptable to all parties the revenue_agent provided to petitioners proposed final examination reports for all years under audit ie superior’s tye through and mr matthews’s tax years through on date petitioners executed and the irs received forms waiver_of_restrictions_on_assessment_and_collection and acceptance of overassessment with respect to each of the taxable years covered by the final examination reports on date the irs received from mr matthews a check for dollar_figure by letter dated date to mr matthews and his representatives the irs confirmed receipt of the funds and stated the check was applied to mr james matthews sr individual tax_liability for tax years to inclusive the remittance paid in full mr matthews’s account balances including tax penalties and interest for and through superior’s account for tye had been paid in full by an advance_payment on date the record does not reflect any payments with respect to superior’s liabilities for tye and the present status of that account is unclear on or about date mr matthews filed with the irs a separate form_843 claim_for_refund and request for abatement with respect to each of his taxable years and through the form sec_843 sought abatement of interest under sec_6404 for the subject years superior likewise filed a separate form_843 requesting abatement of interest for tye and tye the irs by letter dated date disallowed superior’s claims for abatement superior responded in august of with a request for reconsideration by the irs office of appeals regarding mr matthews’s claims the irs on date sent a tentative disallowance and mr matthews in late december submitted a letter treated as a request for reconsideration both petitioners’ cases were assigned to an appeals officer during date at which time the officer sent each petitioner an initial letter after research and review of relevant files and legal authority the appeals officer on date sent to petitioners’ representative a letter scheduling a joint conference for date and asking that an explanation of the legal authority for petitioners’ claims be provided before the meeting the conference was rescheduled for date at the request of petitioners’ representative and so held but neither an explanation of legal authority nor further factual information was provided to the appeals officer on date the appeals officer advised petitioners’ counsel by telephone that on the existing record he intended to disallow the claims for abatement in their entirety a full disallowance-final determination was issued to each petitioner on date on the grounds that no error or delay merited abatement of interest the petitions in the instant case were thereafter timely filed on date and the instant cross-motions for summary_judgment followed discussion i general rules a summary_judgment rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d petitioners have filed respective motions for leave to file motion to shift the burden_of_proof to respondent and have continued b sec_6404 sec_6404 as in effect for the years in issue provided in relevant part as follows sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general -- in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment continued lodged corresponding motions to shift the burden at the hearing however the parties concurred with the court that those motions would need to be reached only if a material fact or facts remaining in question precluded disposition by summary_judgment given the court’s conclusions below the motions for leave will be denied as moot sec_6404 was amended in by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit abatement with respect to unreasonable error or delay in continued for purposes of sec_6404 a ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date furthermore a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id sec_6404 provides the tax_court with jurisdiction to review denials of requests for abatement of interest under an abuse_of_discretion standard action constitutes an abuse of continued performing a ministerial or managerial act the amendment is effective for tax years beginning after date and is thus inapplicable to the cases at bar see 112_tc_19 n temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir final regulations were promulgated under sec_6404 after the years in issue and contain a definition of ministerial_act that does not differ from that set forth in the temporary regulations sec_301_6404-2 proced admin regs the provision for tax_court review of interest abatement determinations was enacted as sec_6404 taxpayer bill of right sec_2 tbor sec_302 110_stat_1457 the provision was then redesignated after the years in issue first as sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 and then as sec_6404 by the victims of terrorism tax relief act of publaw_107_134 sec continued discretion where arbitrary capricious or without sound basis in fact or law 112_tc_19 congress originally intended by sec_6404 to sanction abatement of interest only where failure to do so would be widely perceived as grossly unfair not to provide a remedy enabling taxpayers routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 ii positions of the parties respondent’s motion for summary_judgment arguing that petitioners are not entitled to abatement of interest with respect to any of the tax years in issue is premised on three principal considerations sec_6404 as a matter of law precludes abatement for any period before the irs first contacted the taxpayer in writing with respect to the underlying deficiency or payment of tax judicial precedent establishes that abatement under sec_6404 is not available for the period during which a civil examination is suspended for a criminal_fraud investigation and the record reveals no error or delay in performing a ministerial_act during any of the remaining periods continued d b 115_stat_2435 the provision as enacted and redesignated applies to requests for abatement after date tbor sec_302 110_stat_1458 to avoid confusion references herein will be to the current designation for purposes of the cross-motions for summary_judgment petitioners advance a primary and an alternative position as reflected in petitioners’ computations the primary argument maintains that interest should be abated for the entire period from the filing of the underlying return until at least date the alternative argument offered in acknowledgment of precedent pertaining to criminal investigations seeks abatement for the period just described less the interest accruing from date through date in making their arguments petitioners contend that an overarching grossly unfair standard should trump period limitations that might otherwise derive from statutory language and interpretive jurisprudence petitioners then claim that they should be deemed to have made a sufficient showing of error or delay by the irs in performing a ministerial_act because the irs failed to keep an adequate record of administrative activity in violation of irs internal_revenue_manual directives throughout the processing of petitioners’ cases iii analysis a years before the court as noted supra the jurisdiction of the tax_court in interest abatement cases is premised on sec_6404 sec_6404 authorizes the court to determine whether a failure to abate interest was an abuse_of_discretion where the commissioner has mailed to the taxpayer a notice of final_determination not to abate interest the taxpayer files a petition for review within days of the mailing of the notice and the taxpayer meets the income limitations provided in sec_7430 see also rule b with respect to mr matthews the record reflects that he submitted to the irs requests for abatement for the taxable years and the notice of final_determination issued to mr matthews likewise denied abatement explicitly for the and through periods however in petitioners’ computations for purposes of the pending cross- motions interest accruing with respect to mr matthews’s taxable_year is included because the record establishes no basis upon which the court may exercise jurisdiction over any claims petitioners have asserted that they satisfy the income limitations imposed by sec_7430 and respondent has not challenged those assertions the court therefore will not further address the requirement under sec_7430 pertaining to the court may not consider or direct abatement for that year similarly as to superior the record contains form sec_843 submitted to the irs seeking interest abatement for tye and tye the notice of final_determination issued to superior specifically addresses disallowance for tye and tye consistently that notice was attached to the petition at docket no however petitioners’ computations include interest accruing with respect to superior’s tye tye tye tye and tye absent any indication that a final_determination has been issued or petitioned for superior’s tye tye or tye the court is constrained to conclude that interest pertaining to those periods should not be considered or allowed having clarified the tax years properly before us we turn to our review of those years and to the issue of whether respondent’s denial of interest abatement with respect to the years in issue constitutes an abuse_of_discretion b abatement for periods before first contact as quoted in full supra the flush language of sec_6404 expressly limits the periods for which abatement under that provision is available stating that an error or delay shall be taken into account only after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the foregoing restriction has been the subject of repeated judicial interpretation and without exception applied in instances where taxpayers have sought abatement for the period preceding notification from the irs e g 112_tc_230 hawksley v commissioner tcmemo_2000_354 banat v commissioner tcmemo_2000_141 affd 5_fedappx_36 2d cir nerad v commissioner tcmemo_1999_376 we have explained the rationale for the statutory limit as follows petitioner’s argument that the irs failed to examine his return promptly in light of the statement on the return is without merit we have previously held that this court is not at liberty to modify a period of time prescribed by a statute_of_limitations in which the commissioner is authorized to act see 80_tc_34 affd in part and vacated in part on another issue 756_f2d_1430 9th cir 36_tc_395 sec_6501 expressly defines the period that respondent is authorized to assess deficiencies against taxpayers the timeliness of respondent’s examination is not an error for purposes of sec_6404 nerad v commissioner supra moreover congressional pronouncements and action both at the time of enactment of sec_6404 and upon amendment of sec_6404 after the years in issue strongly buttress adherence to the plain meaning of the text legislative_history accompanying the enactment of sec_6404 notes specifically that sec_6404 does not therefore permit the abatement of interest for the period between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite we also note that congress amended sec_6404 with the addition of subsection g in thereby providing for a suspension of interest where the secretary fails to notify a taxpayer of liability within a stated period months under the original version of sec_6404 from the later of the filing or the due_date of the corresponding return internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_743 although the provision is effective only for tax years ending after date id and is thus inapplicable here it is relevant to the extent that its enactment suggests the absence of an existing remedy under sec_6404 in analogous circumstances petitioners acknowledge the timing restrictions in the flush language of sec_6404 as well as the judicial and legislative authorities described supra petitioners contend nonetheless that the apparent strict interpretation signaled by the statute must be balanced against and moderated by the statement contained in the legislative_history and often repeated in caselaw that congress did not intend that this provision be used routinely to avoid payment of interest rather it intends that the provision be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite petitioners maintain that taking into account both clauses of the foregoing statement it is obvious that a grossly unfair standard must be considered in evaluating each unique set of facts and circumstances in other words the statute should be interpreted based on strict construction of the language regarding dates amounts etc however this strict interpretation is limited to producing an equitable result that is not grossly unfair petitioners contend that the notion of limiting strict construction of sec_6404 with a subjective equitable standard ‘grossly unfair’ is also reflected in an evolving policy trend of both the irs and congress in support of their contentions petitioners cite various revenue procedures and statutory enactments including sec_6404 petitioners argue that for certain of the years in issue to years passed before the receipt of any notice that the irs was considering audits of the underlying returns concluding in the present matter the assessment of compound interest for such a long period of time outside the normal statute_of_limitations and without providing reasonable notice to the taxpayer from the onset of the investigation clearly defeats any notion of fair play and runs contrary to the evolving policy demonstrated by the irs and congress such grossly unfair acts are the limiting standard to which congress was clearly referring in h rept pincite furthermore this case far exceeds the scope of routine in consideration of the abatement of interest not only does this matter involve significant dollar amounts but it also contains elements of criminal and civil_fraud the present case sets forth unique circumstances where in lieu of the trend enhancing the taxpayer’s ability to eliminate and or minimize interest charges upholding the interest charges against the taxpayer would produce a result that is grossly unfair and in direct conflict with the application of the statute as intended by congress we disagree for several reasons first are the fundamental and closely related tenets of statutory construction that a statute is to be interpreted so as to give effect to its plain and ordinary meaning unless to do so would produce an absurd or futile result and a statute clear and unambiguous on its face must be regarded as conclusive absent an unequivocal expression of legislative intent to the contrary e g am tobacco co v patterson 456_us_63 310_us_534 fla hosp trust fund v commissioner 103_tc_140 affd 71_f3d_808 11th cir in the instant case the text in issue is a brief statement of temporal limitation a relatively routine feature of many taxing statutes we are hard pressed to see any absurdity futility or ambiguity that would permit the text of the statute to be overridden by legislative_history especially by the legislative expression on which petitioners rely which falls far short of an unequivocal repudiation of the statutory language rather we believe that the two would appear to reflect a harmony of purpose although petitioners attempt to characterize the grossly unfair clause as a liberalization the restrictive nature of the language would seem more rationally to be interpreted as reiterating the general narrowness of the relief afforded by the statute in the legislative_history the grossly unfair clause is followed immediately by statements reprising specific limits imposed by sec_6404 on the period for which relief may be available including the rule_of irs contact see h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite likewise the clause is immediately preceded by the statement cautioning against routine use to avoid payment in that configuration we find it particularly difficult to read the grossly unfair clause in the legislative_history as an exception arising from the midst of what is otherwise a description of the narrowness of the remedy furthermore even if the court were willing to accept a grossly unfair exception the facts of the instant case would fail to support its application stated simply petitioners seek equitable relief whereas the instant case is tainted by mr matthews’s criminal conviction for tax_fraud as the supreme court has observed in the context of the unlimited statute_of_limitations for assessment in the case of a fraudulent return we do not find petitioners’ complaint of unfair treatment persuasive petitioners claim that it is unfair to forever suspend a sword of damocles over a taxpayer who at one time may have filed a fraudulent return but who has subsequently recanted and filed an amended_return providing the government with all the information necessary to properly assess the tax but it seems to us that a taxpayer who has filed a fraudulent return with intent to evade tax hardly is in a position to complain of the fairness of a rule that facilitates the commissioner’s collection of the tax due a taxpayer who has been the subject of a tax_fraud investigation is not likely to be surprised when a notice_of_deficiency arrives even if it does not arrive promptly after he files an amended_return 464_us_386 petitioners in the instant case are essentially seeking to be placed in the position they would have occupied had they filed and paid timely we will not permit such a result under the facts with respect to each of the tax years in issue petitioners are not entitled to abatement of interest for any period before the first written irs contact regarding liabilities for that year the parties stipulated the dates of first contact as follows superior tye tye mr matthews date date date date date date date concerning mr matthews’s taxable_year the parties stipulated that no written document was sent before the beginning of the criminal investigation c abatement during criminal investigation as stipulated by the parties the relevant criminal investigation pertaining to superior and mr matthews was ongoing from late date until date the subject of interest abatement vis-a-vis criminal investigations has been addressed in previous litigation courts have long recognized the general policy within the irs to suspend resolution of a civil examination pending completion of a criminal examination as well as the realities that may necessitate such an approach see eg badaracco v commissioner supra pincite 437_us_298 in the words of the supreme court as a practical matter therefore the commissioner frequently is forced to place a civil audit in abeyance when a criminal prosecution is recommended badaracco v commissioner supra pincite this court has noted that while a tax_fraud investigation comprises both civil and criminal aspects the criminal aspects dominate insofar as the investigation is controlled by the irs criminal_investigation_division 113_tc_206 affd 9_fedappx_700 9th cir gorgie v commissioner tcmemo_2000_80 such a policy is intended to avoid the conflicts between civil and criminal discovery rules the issues related to witness testimony and self-incrimination and the problems of inherent confusion that could result if civil and criminal proceedings were allowed to take place concurrently taylor v commissioner supra pincite consequently civil assessment and collection are typically deferred id in the context of a specific case the foregoing and related considerations must be weighed and applied by the irs in deciding how to proceed id pincite as a result this court has held the timing of the decision to defer the civil proceedings until resolution of the criminal aspects does not detract from the fact that the exercise of judgment is required in making such a decision id pincite the decision therefore is not a ministerial_act id hanks v commissioner tcmemo_2001_ gorgie v commissioner supra petitioners acknowledge and do not appear to raise any direct challenge of the above rule they posit however that while the decision to suspend civil activity in itself may not be a ministerial duty actions prior to and subsequent to the making of the actual decision may be defined as ministerial we disagree with their argument as applied to the circumstances of this case see gorgie v commissioner supra the time spent investigating whether to impose civil or criminal_fraud penalties regardless of petitioners’ guilt or innocence is not a ground under sec_6404 that would allow respondent to abate interest we conclude that petitioners are not entitled to interest abatement for the period of the criminal investigation additionally in the light of the parties’ stipulations and the circumstances discussed infra we find it unnecessary to determine whether the period of suspension should be considered to end on date when the u s department of justice formally closed the files on its criminal case or at the earlier time in date when the irs resumed civil examination activity at petitioners’ express request d abatement for periods from date to date and from february to date there remain two periods during which some or all of the tax years in issue were being examined for civil purposes those timeframes will be evaluated in turn for the existence of ministerial error or delay as a threshold matter however we will address the primary argument advanced by petitioners in connection with the concept of ministerial error or delay petitioners quote extensively from provisions of the internal_revenue_manual contending throughout their submissions on this point that the irs according to the internal_revenue_manual is mandated to keep copious records of all action taken by the service on each case petitioners express their position as follows the examining officer’s activity records on the petitioner show that the irs has produced a number of records that are vague uninformative and fail to comply with it sic own practice and procedures due to the irs’s failure to provide detailed records as required by its own practice and procedures petitioner claims that it is entitled as a matter of law to have such acts deemed favorably to the petitioner and regarded by the court as being ministerial in nature the court should further determine that it is in fact the irs’s duty to keep copious records of all action taken by the service its examiners or others responsible for activity on the case and that the service is in violation of such a ministerial duty in this case in the present case the irs violated its own manual initially we note the well-settled principle that the internal_revenue_manual does not have the force of law is not binding on the irs and confers no rights on taxpayers e g 447_f3d_706 9th cir affg tcmemo_2004_13 126_f3d_915 7th cir 986_f2d_1389 11th cir affg tcmemo_1991_237 947_f2d_983 n d c cir affg tcmemo_1989_575 moreover even if some duty_of documentation incumbent upon the irs could be inferred from the internal_revenue_manual or other pertinent law petitioners’ contentions as applied to the instant case fail in the circumstances in support of their argument petitioners enumerate seven periods many overlapping as to which they claim that particular irs records or the irs records generally are deficient according to petitioners the cited periods and or records reflect no activity state only worked on case or otherwise reveal no activity of significance however six of the seven identified periods transpired entirely within the period of the criminal investigation the sole remaining complaint is raised with respect to entries from date through date in a specific record of the examining revenue_agent that record likewise is without significant relevance as it is merely a correspondence log and full activity for relevant times is recounted in other records of the revenue_agent accordingly even petitioners’ argument fails period from date to late date the first written contact with respect to any of the tax years in issue was the appointment letter concerning superior’s tye sent on date superior’s tye was added to the audit and the first notice thereof was provided on date similarly mr matthews’s and taxable years were added with written notice sent on date examination of the revenue agent’s activity records from date through mid-date reveals consistent and ongoing substantive work on the cases including interviews courthouse research review of returns and taxpayer or third- party records and analysis by the second week of february the emphasis had shifted to coordination and preparation of the fraud_referral but nowhere do the records reflect any serious breaks in activity we perceive nothing in the processing of petitioners’ cases before the commencement of the criminal investigation that would suggest ministerial errors or delays period from february to mid-date civil examination of petitioners’ returns resumed in february of and proposed final examination reports setting forth balances due for each of the years in issue were provided to petitioners on date irs records for the intervening period reflect consistent and ongoing examination activity regular communication occurred between the revenue_agent and petitioners’ representatives including repeated requests by the revenue_agent for information additionally by written contact on date a date falling within this period mr matthews’s and taxable years were added to the audit notably petitioners initially declined to provide certain information requested forcing the irs to pursue summons procedures furthermore even when petitioners began to work more cooperatively with the revenue_agent in the fall of information was typically not provided by promised deadlines necessitating considerable followup by the revenue_agent once negotiations between the parties concerning the relevant computations were completed the revenue_agent prepared and provided the final examination reports within days from that point petitioners were solely responsible for terminating the accrual of interest by remitting payment on the record we find no ministerial errors or delays affecting the period from february through mid-date e conclusion in accordance with governing law and the complete records in the instant case we conclude that respondent committed no abuse_of_discretion in determining that petitioners were not entitled to abatement of interest pursuant to sec_6404 with respect to any of the years in issue respondent’s motions for summary_judgment will be granted and petitioners’ cross-motions will be denied the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing appropriate orders and decisions for respondent will be entered
